18-13915-dsj          Doc 35         Filed 06/26/19 Entered 06/26/19 11:35:13        Main Document
                                                  Pg 1 of 13



                                                    Hearing Date: July 23, 2019 at 10:00 a.m.
                                                    Objection Date: July 16, 2019 at 5:00 p.m.

TARTER KRINSKY & DROGIN LLP
Attorneys for Deborah J. Piazza Chapter 7 Trustee
1350 Broadway, 11th Floor
New York, NY 10018
(212) 216-8000
Robert A. Wolf, Esq.
Jill Makower, Esq.
rwolf@tarterkrinsky.com
jmakower@tarterkrinsky.com

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------x
 In re:
                                                                Chapter 7
 DONADIO & OLSON, INC.,
                                                                Case No.: 18-13915 (SMB)
                                     Debtor.
 -----------------------------------------------------------x

    NOTICE OF CHAPTER 7 TRUSTEE’S MOTION PURSUANT TO FED. R.
    BANKR. P. 9019(a) FOR APPROVAL OF COMPROMISE AGREEMENT
    AMONG (A) VIKRAM PARALKAR, (B) CHAPTER 7 TRUSTEE, (C)
    ROGERS, COLERIDGE & WHITE LTD AND (D) HARPERCOLLINS
    PUBLISHERS INDIA PRIVATE LIMITED

         PLEASE TAKE NOTICE that, upon the motion dated June 25, 2019 (the “Motion”) of

Deborah J. Piazza, the Chapter 7 trustee (the “Trustee”) of the above-captioned debtor

Donadio & Olson, Inc. (the “Debtor”), by and through her undersigned counsel, Tarter Krinsky

& Drogin LLP, the Trustee will move before the Honorable Stuart M. Bernstein, United States

Bankruptcy Judge, at the United States Bankruptcy Court for the Southern District of New York,

One Bowling Green, New York, New York 10004 on July 23, 2019 at 10:00 a.m. (the

“Hearing”), or as soon thereafter as counsel can be heard, for an order pursuant to Rule 9019 of

the Federal Rules of Bankruptcy Procedure, approving the agreement dated May 23, 2019 (the

“Compromise Agreement”) among (a) Vikram Paralkar, (b) the Trustee, (c) Rogers, Coleridge &



{Client/085225/1/01855327.DOCX;1 }
18-13915-dsj          Doc 35         Filed 06/26/19 Entered 06/26/19 11:35:13   Main Document
                                                  Pg 2 of 13



White Ltd and (d) HarperCollins Publishers India Private Limited, a copy of which is annexed to

the Motion as Exhibit “A”.

         PLEASE TAKE FURTHER NOTICE, that copies of the Motion and the Compromise

Agreement may be obtained by contacting the Trustee’s undersigned counsel by telephone or

email.

         PLEASE TAKE FURTHER NOTICE, that objections, if any, to the Motion or the

Compromise Agreement shall be set forth in a writing describing the basis therefor, conform to

the Federal Rules of Bankruptcy Procedure and the Local Rules of the United States Bankruptcy

Court for the Southern District of New York, and shall be (i) filed with the United States

Bankruptcy Court for the Southern District of New York (a) in accordance with General Order

M-399, electronically, by registered users of the Bankruptcy Court’s case filing system, or (b) in

accordance with Local Bankruptcy Rules 5005-1 and 9004-1, submitted to the Clerk of the

United States Bankruptcy Court for the Southern District of New York; (ii) in accordance with

Local Bankruptcy Rule 9070-1, submitted in hard-copy form directly to the chambers of the

Honorable Stuart M. Bernstein, United States Bankruptcy Judge, at the Bankruptcy Court; and

(iii) served upon: (a) Tarter Krinsky & Drogin LLP, counsel to Deborah J. Piazza, as Chapter 7

Trustee, 1350 Broadway, 11th Floor, New York, New York 10018 (Attn: Robert A. Wolf, Esq.);

and (b) the Office of the United States Trustee, 201 Varick Street, Suite 1006, New York, New

York 10014, so that same is filed and received no later than July 16, 2019 at 5:00 p.m.




{Client/085225/1/01855327.DOCX;1 }                   2
18-13915-dsj          Doc 35         Filed 06/26/19 Entered 06/26/19 11:35:13   Main Document
                                                  Pg 3 of 13



         PLEASE TAKE FURTHER NOTICE that any party objecting to the relief requested

by the Motion must appear at the Hearing. The Hearing may be adjourned, from time to time, by

announcement in open Court without any further or other notice thereof.


Dated: New York, New York
       June 25, 2019
                                                  TARTER KRINSKY & DROGIN LLP
                                                  Counsel to Chapter 7 Trustee


                                                  By:    /s/ Jill Makower
                                                         Robert A. Wolf, Esq.
                                                         Jill Makower, Esq.
                                                         1350 Broadway, 11th Floor
                                                         New York, New York 10018
                                                         (212) 216-8000
                                                         rwolf@tarterkrinsky.com
                                                         jmakower@tarterkrinsky.com




{Client/085225/1/01855327.DOCX;1 }                   3
18-13915-dsj          Doc 35         Filed 06/26/19 Entered 06/26/19 11:35:13         Main Document
                                                  Pg 4 of 13


                                                                   Hearing Date: July 23, 2019
                                                                   Hearing Time: 10:00 A.M.

TARTER KRINSKY & DROGIN LLP
Attorneys for Deborah J. Piazza Chapter 7 Trustee
1350 Broadway, 11th Floor
New York, NY 10018
(212) 216-8000
Robert A. Wolf, Esq.
Jill Makower, Esq.
rwolf@tarterkrinsky.com
jmakower@tarterkrinsky.com

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------x
 In re:
                                                                Chapter 7
 DONADIO & OLSON, INC.,
                                                                Case No.: 18-13915 (SMB)
                                     Debtor.
 -----------------------------------------------------------x

         CHAPTER 7 TRUSTEE’S MOTION PURSUANT TO FED. R. BANKR. P.
          9019(a) FOR APPROVAL OF COMPROMISE AGREEMENT AMONG
          (A) VIKRAM PARALKAR, (B) CHAPTER 7 TRUSTEE, (C) ROGERS,
         COLERIDGE & WHITE LTD AND (D) HARPERCOLLINS PUBLISHERS
                           INDIA PRIVATE LIMITED

TO:      THE HONORABLE STUART M. BERNSTEIN
         UNITED STATES BANKRUPTCY JUDGE

         Deborah J. Piazza, the Chapter 7 trustee (the “Trustee”) of Donadio & Olson, Inc., the

Chapter 7 debtor herein (the "Debtor"), submits this motion (the "Motion") for approval,

pursuant to Rule 9019(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

of the compromise agreement dated as of March 23, 2019 (the “Compromise Agreement”)

executed by and among (i) Vikram Paralkar (“Author”), (ii) the Trustee, (iii) Rogers, Coleridge

& White Ltd (“RCW”) and HarperCollins Publishers India Private Limited (“Publishers”),

annexed hereto as Exhibit “A”, and respectfully represents:



{Client/085225/1/01839430.DOCX;2 }
18-13915-dsj          Doc 35         Filed 06/26/19 Entered 06/26/19 11:35:13      Main Document
                                                  Pg 5 of 13



                                              JURISDICTION

         1.         This Court has subject matter jurisdiction to consider and determine this Motion

pursuant to 28 U.S.C. §1334. This is a core proceeding pursuant to 28 U.S.C. §157(b). Venue is

proper before this Court pursuant to 28 U.S.C. §§1408 and 1409.

                                                  FACTS

A.       General Background

         2.         On December 3, 2018 (the “Petition Date”), the Debtor filed a voluntary petition

under Chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern

District of New York (the “Court”).

         3.         Shortly thereafter, the Trustee was appointed as interim chapter 7 trustee of the

Debtor, and subsequently became the permanent trustee.

         4.         Prior to the Petition Date, the Debtor, which was founded in or about 1969, was a

very reputable literary agency. The Debtor had contractual arrangements with publishers on behalf

of Debtor’s author clients (including such prominent authors as Mario Puzo, author of The

Godfather, Chuck Palahniuk, author of Fight Club, and Joseph Heller, author of Catch-22) for

publication of its clients’ written works.

         5.         Pursuant to many such contractual arrangements, the publishers would transmit to

the Debtor royalty payments in connection with the authors’ works, from which payments the

Debtor would retain for itself its agreed upon commissions, and then remit the balance of the

payments to its respective author clients.

         6.         The Debtor’s bankruptcy filing arises out of a years-long fraud perpetrated by the

Debtor’s long-time providers of bookkeeping services, Darin Webb (“Webb”) and The

Bookkeeping Company, Inc. d/b/a Sum Innovation a/k/a The Bookkeeping Company of New York



{Client/085225/1/01839430.DOCX;2 }                2
18-13915-dsj          Doc 35         Filed 06/26/19 Entered 06/26/19 11:35:13                Main Document
                                                  Pg 6 of 13



City a/k/a The Bookkeeping Center (“Sum Innovation”), which was discovered only in late March,

2018. In that fraudulent scheme, Webb and Sum Innovation stole in excess of $3.5 million from

Debtor's bank accounts and took affirmative steps to cover up their fraud and prevent Debtor from

discovering such theft. As a result of the fraudulent theft and conversion of its funds, the Debtor

was no longer able to operate its literary agency business, became indebted to its author clients for

net royalties due to them which Webb and Sum Innovation wrongfully stole and converted, and

was compelled to commence this Chapter 7 bankruptcy case.1

         7.         The Trustee, on behalf of the Debtor’s estate, is currently litigating an adversary

proceeding in this Court relating to this fraud, seeking to avoid and recover fraudulent conveyances

and recover compensatory and punitive damages, Adv. Pro. No. 19-01084 (SMB) (the “Adversary

Proceeding”).

B.        The April 2017 Agreement Between the Author and the Publishers

         8.         Prior to the Petition Date, the Author and the Publishers entered into an agreement

dated April 24, 2017 (the “April 2017 Agreement”) pursuant to which the Author granted the

Publishers the sole and exclusive right to produce, publish, sell and distribute the Author’s works

entitled “The Wounds of the Dead” and “The Afflictions” (collectively, the “Work”) in English

and all Indian languages in India and Indian Subcontinents. (A copy of the April 2017 Agreement

is annexed hereto as Exhibit “B”.)

         9.         The Debtor, as the Author’s literary agent, was entitled under the terms of the April

2017 Agreement to fifteen percent (15%) of the advances and royalties payable by the Publishers

to the Author under the April 2017 Agreement (See April 2017 Agreement, §§ 20, 23).


1
 By reason of his fraudulent actions, Webb was charged in July 2018 in the United States District Court for the
Southern District of New York with a one-count Information for wire fraud, to which he pleaded guilty and for which
he was sentenced to a prison term of two (2) years.


{Client/085225/1/01839430.DOCX;2 }                   3
18-13915-dsj          Doc 35         Filed 06/26/19 Entered 06/26/19 11:35:13          Main Document
                                                  Pg 7 of 13



         10.        On September 20, 2018, the Author and the Publishers entered into a First

Addendum (the “Addendum”) to the April 2017 Agreement, pursuant to which paragraph 23 of

the April 2017 Agreement was amended to read as follows:

                   23.      SUBSIDIARY RIGHTS

                          During the continuance of this Agreement the PUBLISHERS shall
                          make best endeavors to negotiate the sale or lease of subsidiary rights
                          in the Work and will pay to the AUTHOR, the following percentages
                          of the sums received by them on the sale or lease of the rights set out
                          below:

                          1. Reprint rights licensed to another publisher – 60%

                          2. Electronic book rights – 50%

                          3. Translation – 70%

                          4. Audio rights – 50%

                          5. Dramatization rights for film, television, stage and radio – 80%
                          (i.e. the non-exclusive right to dramatize of all or any part of the
                          WORK for reproduction, exhibition, broadcast and/or transmission
                          through the medium of television, film, non-theatric, stage, web, home
                          video (including but not limited to video cassettes and DVDs) and
                          radio.
                          6. Non-Commercial rights for the disabled – Free of Charge
                          (i.e. the right to convert the WORK to Braille or to record or print the
                          WORK for the sole use of the blind and handicapped gratis)

                          All royalties mentioned above are to be divided in the ratio of 85% to
                          the AUTHOR and 15% to Agent.

(the “Amended Paragraph 23”). All subsidiary rights set forth in the Amended Paragraph 23 are

hereinafter referred to as the “Addendum Subsidiary Rights”). (A copy of the Addendum is

annexed hereto as Exhibit “C”.)

         11.        Pursuant to Amended Paragraph 23, all royalties due the Author from the

Publishers with respect to the sale or lease of any Addendum Subsidiary Rights were to be divided



{Client/085225/1/01839430.DOCX;2 }                 4
18-13915-dsj          Doc 35         Filed 06/26/19 Entered 06/26/19 11:35:13          Main Document
                                                  Pg 8 of 13



in the ratio of 85% to Author and 15% to the Debtor as the Author’s literary agent (the “15%

Commissions”).

         12.        By virtue of its filing of its bankruptcy petition, as of December 3, 2018, the Debtor

could no longer perform the functions of literary agent for the Author; accordingly, the Author has

selected RCW to serve as his literary agent.

         13.        The Trustee was subsequently contacted by Matthew Turner, a literary agent at

RCW, concerning his current representation of the Author. As a result of all of the foregoing, the

Trustee and RCW have come to a compromise whereby they will evenly split the 15%

Commissions with respect to royalties due the Author in connection with the sale or lease of any

Addendum Subsidiary Rights. The compromise is set forth in the Compromise Agreement, and

the Trustee, RCW, the Publishers and the Author are all parties to the Compromise Agreement.

C.       The Compromise Agreement

         14.        The salient terms of the Compromise Agreement are as follows:

                         • The 15% Commissions with respect to royalties due Author in
                           connection with the sale or lease of any Addendum Subsidiary Rights
                           shall be split 7.5% to RCW and 7.5% to the Trustee on behalf of the
                           bankruptcy estate of Donadio (the “Trustee 7.5% Commissions”).

                         • The Trustee 7.5% Commissions shall be paid by Publishers at the
                           same time Author’s 85% share of royalties earned from the sale or
                           lease of any Addendum Subsidiary Rights are paid by Publishers in
                           accordance with the terms of the April 2017 Agreement as amended
                           by the Addendum.

                         • The Trustee 7.5% Commissions shall be paid by Publishers via wire
                           transfer. Concurrently with each of said payments by wire transfer,
                           Publishers shall send via email to dpiazza@tarterkrinsky.com a
                           statement setting forth the calculation of the particular 7.5%
                           Commission(s) being paid.

                         • The Author’s share of royalties shall be paid to him directly via wire
                           transfer to an Indian bank account, in accordance with the terms of the
                           April 2017 Agreement. RCW shall be paid their commission by the
                           Publishers via wire transfer, and concurrently the Publishers shall

{Client/085225/1/01839430.DOCX;2 }                5
18-13915-dsj          Doc 35         Filed 06/26/19 Entered 06/26/19 11:35:13           Main Document
                                                  Pg 9 of 13



                            send via email a statement setting forth the calculation of the particular
                            7.5% Commission(s) being paid.

         15.        The Trustee believes the Compromise Agreement is fair and reasonable, and in the

best interest of the Debtor’s estate.

                                          REQUEST FOR RELIEF

         16.        By this Motion, the Trustee seeks approval of the Compromise Agreement

pursuant to Bankruptcy Rule 9019(a).

                 THE COMPROMISE AGREEMENT SHOULD BE APPROVED

         17.        Bankruptcy Rule 9019(a) grants the bankruptcy court authority to approve

compromises and settlements of legitimate disputes in bankruptcy cases. In re Drexel Burnham

Lambert Group, 140 B.R. 347, 349 (S.D.N.Y. 1992); In re WorldCom, Inc., 347 B.R. 123, 136-

137 (Bankr. S.D.N.Y. 2006). Bankruptcy Rule 9019(a) provides, in pertinent part, that "On motion

by the trustee and after notice and a hearing, the court may approve a compromise or settlement."

Fed. R. Bankr. P. 9019(a).

         18.        Bankruptcy Code section 105(a) provides:

                  (a) The court may issue any order, process, or judgment that is necessary or
                  appropriate to carry out the provisions of this title...

11 U.S.C. § 105(a).

         19.        The decision to approve a compromise or settlement lies within the discretion of

the bankruptcy court. Fischer v. Pereira (In re 47-49 Charles Street, Inc.), 209 B.R. 618 (S.D.N.Y.

1997); In re Prudential Lines, Inc., 170 B.R. 222, 246 (S.D.N.Y. 1994), citing In re Texaco, Inc.,

84 B.R. 893 (Bankr. S.D.N.Y.), appeal dismissed, 92 B.R. 38 (S.D.N.Y. 1988); WorldCom, 347

B.R. at 136-137.

         20.        A court must determine that a compromise or settlement under Bankruptcy Rule

9019 is fair, equitable, and in the best interests of the estate before it may approve the compromise

{Client/085225/1/01839430.DOCX;2 }                  6
18-13915-dsj          Doc 35         Filed 06/26/19 Entered 06/26/19 11:35:13      Main Document
                                                  Pg 10 of 13



or settlement. In re MF Global, Inc., 2013 Bankr. LEXIS 427 at *12 (Bankr. S.D.N.Y. Jan. 31,

2013); In re Drexel Burnham Lambert Grp., Inc., 134 B.R. 493, 496 (Bankr. S.D.N.Y. 1991) (citing

Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414,

424, 88 S. Ct. 1157, 20 L. Ed. 2d 1 (1968)). See also In re Lehman Bros. Holdings, 435 B.R. 122,

134 (S.D.N.Y. 2010); Cousins v. Pereira (In re Cousins), No. 09 Civ. 1190(RJS), 2010 U.S. Dist.

LEXIS 136139, 2010 WL 5298172, at *3 (S.D.N.Y. Dec. 22, 2010); In re Chemtura Corp., 439

B.R. 561, 593-94 (Bankr. S.D.N.Y. 2010).

         21.        Courts have developed standards to evaluate if a compromise or settlement is fair

and equitable, and, to that end, courts in this Circuit have set forth factors for approval of

compromises and settlements based on the original framework announced in TMT Trailer Ferry,

390 U.S. 414, 88 S. Ct. 1157, 20 L. Ed. 2d 1 (1968). See Motorola, Inc. v. Official Comm. of

Unsecured Creditors (In re Iridium Operating LLC), 478 F.3d 452, 462 (2d Cir. N.Y. 2007)(citing

TMT Trailer Ferry). See also 10 Collier on Bankruptcy P 9019.02 (15th ed. rev.) Those

interrelated factors are: (1) the balance between the litigation's possibility of success and the

settlement's future benefits; (2) the likelihood of complex and protracted litigation, "with its

attendant expense, inconvenience, and delay," including the difficulty in collecting on the

judgment; (3) "the paramount interests of the creditors," including each affected class's relative

benefits "and the degree to which creditors either do not object to or affirmatively support the

proposed settlement"; (4) whether other parties in interest support the settlement; (5) the

"competency and experience of counsel" supporting, and "[t]he experience and knowledge of the

bankruptcy court judge" reviewing, the settlement; (6) "the nature and breadth of releases to be

obtained by officers and directors"; and (7) "the extent to which the settlement is the product of

arm's length bargaining." Motorola, 478 F.3d at 462, citing WorldCom, 347 B.R. at 137 (Bankr.



{Client/085225/1/01839430.DOCX;2 }                7
18-13915-dsj          Doc 35         Filed 06/26/19 Entered 06/26/19 11:35:13        Main Document
                                                  Pg 11 of 13



S.D.N.Y. 2006).

         22.        It is not necessary for the bankruptcy court to conduct a "mini trial" on the issue.

Worldcom, 347 B.R. at 137; Drexel Burnham Lambert, 140 B.R. at 349. The Court need only

"canvass the issues" to determine if the "settlement falls below the lowest point in the range of

reasonableness." In re Teltronics Serv., Inc., 762 F.2d 185, 189 (2d Cir. 1985); Worldcom, 347

B.R. at 137.

         23.        It is respectfully submitted that when this Court "canvasses" the issues surrounding

the proposed compromise, it should conclude, as the Trustee has, that the Compromise Agreement

does not "fall below the lowest point in the range of reasonableness". See Teltronics, 762 F.2d at

189.

      APPLICATION OF THE 9019 FACTORS TO THE COMPROMISE AGREEMENT

         24.        As demonstrated below, the relevant factors weigh in favor of approval of the

Compromise Agreement.

(1)      The Balance Between Litigation's Possibility Of Success
         And The Future Benefits Of The Compromise

         25.        As set forth above, the Debtor, by virtue of its bankruptcy filing, has been unable

to perform the functions of literary agent for the Author, and the Author has requested that RCW

(who has been a literary agent for the Author since prior to the Petition Date and is now acting as

the Author’s primary agent) be involved in future negotiations between Publishers’ film agent and

film productions interested in the rights to the Work. The compromise is beneficial to the estate

because it allows the estate to receive the 7.5% Commissions without the Debtor performing the

functions of literary agent for the Author in future negotiations relating to the Work.




{Client/085225/1/01839430.DOCX;2 }                8
18-13915-dsj          Doc 35         Filed 06/26/19 Entered 06/26/19 11:35:13    Main Document
                                                  Pg 12 of 13



(2)      The Likelihood of Complex And Protracted Litigation, With
         Its Attendant Expense, Inconvenience, And Delay, Including
         The Difficulty In Collecting On The Judgment

         26.        Absent a settlement or compromise regarding the estate’s rights to amounts

due under the April 17 Agreement and the Addendum, there could be costly litigation with

its attendant expense, inconvenience and delay, particularly since those agreements are to be

construed under the laws of India and the April 17 Agreement provides (in paragraph 33

thereof) that the Courts at New Delhi India have exclusive jurisdiction over any dispute arising

out of such agreement.

(3)      The Paramount Interests of The Creditors

         27.        The paramount interest of creditors is served by the Compromise Agreement. It is

desirable and beneficial to creditors that the issues resolved in the Compromise Agreement be fully

and finally compromised in the manner and upon the terms and conditions set forth therein.

(4)      Whether Other Parties In Interest Support The Settlement

         28.        The Trustee does not anticipate any opposition to the Compromise Agreement

from any parties in interest.

(5)      The “Competency and Experience of Counsel" Supporting the Settlement

         29.        This factor militates in favor of approval of the Compromise Agreement. The

Compromise Agreement was reached after discussions among Matthew Turner (the Author’s

literary agent at RCW), and experienced counsel for the Trustee (Tarter Krinsky & Drogin, LLP)

and the Publishers (in house counsel in India).

(6)      The Nature And Breadth of Releases To Be Obtained by
         Officers and Directors

         30.        The Compromise Agreement does not provide for any releases of officers or

directors.

{Client/085225/1/01839430.DOCX;2 }                9
18-13915-dsj          Doc 35         Filed 06/26/19 Entered 06/26/19 11:35:13      Main Document
                                                  Pg 13 of 13



(7)      The Extent To Which The Settlement Is The Product of
         Arm's Length Bargaining

         31.        The Compromise Agreement is the product of arm’s length bargaining among

RCW, counsel to the Trustee and counsel to Publishers.

         32.        Based on the foregoing, it is clear that the relevant factors weigh in favor of

approval of the Compromise Agreement. The Trustee believes that the terms of the Compromise

Agreement are fair and reasonable and in the best interests of the Debtor’s estate.

                                                 NOTICE

         33.        All creditors will be served with notice of this Motion, as required by Bankruptcy

Rule 2002. The Trustee submits that no other or further notice is required.

                                           NO PRIOR MOTION

         34.        No previous request for the relief sought herein has been made by the Trustee to

this or any other Court.

                                              CONCLUSION

         35.        The Trustee respectfully requests that the Court approve the Compromise

Agreement annexed hereto as Exhibit “A”, and that the Court grant such other and further relief

as to this Court appears just and proper.

Dated: New York, New York
       June 25, 2019
                                                  TARTER KRINSKY & DROGIN LLP
                                                  Counsel to Deborah J. Piazza, as Chapter 7 Trustee

                                               By: /s/ Jill Makower
                                                  Robert A. Wolf, Esq.
                                                  Jill Makower, Esq.
                                                  1350 Broadway, 11th Floor
                                                  New York, New York 10018
                                                  Telephone: (212) 216-8000
                                                  rwolf@tarterkrinsky.com
                                                  jmakower@tarterkrinsky.com

{Client/085225/1/01839430.DOCX;2 }                10
